Ethridge, J.,
delivered the opinion of the court.
This is a motion filed by the appellant to transfer, the suggestion of error to the court in, Txmc on the ground that the effect of the previous decision (87 So. 453) is to destroy section 20 of chapter 206, Laws of 1916, on the ground that it is unconstitutional. Counsel misunderstood the decision heretofore rendered. It does not hold section 20 of chapter 206, Laws 1916, void, nor does it impair or abridge that section. The trouble is that section 106 of the constitution and by-laws of the appellant does not conform to what is authorized by section 20 of chapter 206, Laws 1916. The section of the constitution of appellant is much broader than what is authorized by the statute of the state above quoted. This court, when working in divisions, will not transfer a suggestion of error to the court in banc at the instance of the litigant. It will do so of its own motion when it seems to it proper to do so.

Overruled.